DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 11/2/2021 is acknowledged.
This application is in condition for allowance except for the presence of claims 16-21 directed to a method group that was non-elected without traverse.  Accordingly, claims 16-21 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 16-21 are cancelled. 

Allowable Subject Matter
Claims 16-21 are allowed.
the best prior art of record does not teach or fairly suggest 
in claim 1:
a microelectromechanical system (MEMS) module comprising a plurality of air movement cells and a power unit operable to control said plurality of air movement cells; and a housing configured for slidably receiving the MEMS module and positioning the MEMS module adjacent to a heat generating component of a network device; wherein the MEMS module … is configured for online installation and removal during operation of the heat generating component.
in claim 12:
a microelectromechanical system (MEMS) module comprising a plurality of air movement cells, and a power unit operable to control said plurality of air movement cells; and an optical module; 
wherein the MEMS module is mounted on the optical module for insertion with the optical module into an optical module cage and is operable to dissipate heat from the optical module.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following references are drawn to MEMS devices comprising air movement cells for dissipating heat. However, the references do not suggest adaptability for 
US 20200053905 
US 20210180723 
US 20020043895 
US 20070048154 
	The following references are drawn to optical modules that are inserted into a housing or cage along with a heat dissipating structure, however the references do not teach or suggest that a MEMS heat dissipating device is used
	US 20200077541 
US 20150013936 
US 20180212385 
US 20190243080 
US 20190044299 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826